Citation Nr: 0302446	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  96-37 740	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for sarcoidosis involving 
the lung with minor involvement in the hands, currently rated 
60 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1995 rating 
decision from the St. Petersburg, Florida Regional Office 
(RO) which increased a 10 percent rating in effect for 
sarcoidosis to 30 percent.

By a rating action dated in June 1997, the RO assigned a 
schedular 60 percent evaluation for sarcoidosis involving the 
lungs with minor involvement in the hands.


FINDING OF FACT

The appellant without good cause failed to report for a VA 
examination scheduled in October 2001 in order to properly 
adjudicate his claim for an increased evaluation for his 
sarcoidosis.


CONCLUSION OF LAW

The claim for a rating in excess of 60 percent for 
sarcoidosis is denied as a matter of law.  38 C.F.R. § 3.655 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the veteran of 
information and evidence needed to substantiate and complete 
an application to reopen a claim for service connection.  
This information has been effectively conveyed to the veteran 
by the statement of the case, numerous supplemental 
statements of the case, two Board remands, and finally, and 
explicitly by May and August 2002 letters from the Board to 
the veteran.  

Secondly, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).  The record shows 
that the veteran has identified medical records that he 
deemed pertinent to his claim, and the VA has obtained all 
such records.  The Board concludes that the requirements of 
the VCAA have been satisfied and, therefore, a decision on 
the merits at this time does not violate the VCAA or 
prejudice the veteran.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant asserts that his sarcoidosis is more severely 
disabling than currently evaluated, and, therefore, the 
disorder warrants a higher rating.  

The service medical records show that the veteran was treated 
for pulmonary problems.  In January 1985 the RO granted 
service connection for sarcoidosis and assigned a 10 percent 
rating.

The appellant filed a claim for an increased evaluation for 
his service-connected sarcoidosis in April 1994.  The RO 
subsequently increased the rating for the service-connected 
sarcoidosis to 30 percent following a November 1994 VA 
examination and reviewing VA outpatient treatment records.  
In June 1997 the RO assigned a 60 percent rating for 
sarcoidosis involving the lung with minor involvement in the 
hands based on VA outpatient treatment records.  

In the March 1999 Board remand, the Board asked for a current 
VA examination to determine the nature and severity of the 
sarcoidosis.  The veteran failed to report for a scheduled 
May 1999 VA examination.  In a February 2000 supplemental 
statement of the case the veteran was informed of 38 C.F.R. 
§ 3.655.

In May 2000 the veteran reported that he had been too sick to 
report for the scheduled VA examination.  Another VA 
examination was scheduled in June 2000. The examination 
worksheet dated in May 2000 reflects that the veteran's 
current address of record was used.   The veteran again 
failed to report for the examination.  

In an October 2000 letter the veteran indicated that he was 
unable to attend the examination because he was in jail.  He 
requested that the examination be rescheduled.  Information 
in the veteran's claims file indicates that another VA 
examination to evaluation his sarcoidosis was scheduled in 
October 2001 but the veteran failed to report for the 
examination.  The examination worksheet dated in July 2001 
reflects that the veteran's current address then of record 
was used.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155 (West 1991).

Sarcoidosis is evaluated under Diagnostic Code 6846.  A 60 
percent evaluation is in order in cases of pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  A 100 percent evaluation is for 
assignment in cases of cor pulmonale, or; cardiac involvement 
with congestive heart failure, or; progressive pulmonary 
disease with fever, night sweats, and weight loss despite 
treatment.
When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

As the appellant failed to report for the VA examinations 
scheduled in May 1999 and June 2000, and later indicated that 
he had been sick for the first examination and again later 
indicated that he was in jail when the second examination was 
scheduled.  However the veteran again failed to report for 
yet another VA examination scheduled in October 2001 and has 
a reason for the failure to so report. Thus, Board, under the 
provisions of 38 C.F.R. § 3.655(b), must deny his claim for 
an increased evaluation for his sarcoidosis involving the 
lung with minor involvement in the hands.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased rating for sarcoidosis involving 
the lung with minor involvement in the hands is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

